Citation Nr: 0030519	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  99-08 740A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. M. Panarella



INTRODUCTION

The veteran served on active duty from May 1942 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the October 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).


FINDINGS OF FACT

1.  By decision dated December 1978, the RO denied the 
veteran's claim of entitlement to service connection for 
hypertension.

2.  The evidence associated with the claims file subsequent 
to the December 1978 denial bears directly and substantially 
upon the specific matter under consideration and must be 
considered to decide fairly the merits of the claim.

3.  The evidence of record shows that the veteran's current 
hypertension was initially manifested during active service.


CONCLUSIONS OF LAW

1.  The RO's December 1978 decision denying entitlement to 
service connection for hypertension is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (2000).

2.  The evidence received since the December 1978 rating 
decision is new and material, and the requirements to reopen 
the veteran's claim have been met.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (2000).

3.  Hypertension was incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim of entitlement to service connection for 
hypertension was previously considered and denied by the RO 
in December 1978.  The veteran was notified of the December 
1978 decision and provided with his appellate rights, but he 
did not appeal the decision.

As the veteran did not file a Notice of Disagreement to the 
RO's December 1978 determination, that determination is 
final.  38 U.S.C.A. §§ 7105(a), (b)(1),(c) (West 1991); 38 
C.F.R. §§ 20.302, 20.1103 (2000).  Once an RO decision 
becomes final under 38 U.S.C.A. § 7105(a) (West 1991), absent 
the submission of new and material evidence, the claim may 
not thereafter be reopened or readjudicated by the VA.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000); 
Suttmann v. Brown, 5 Vet. App. 127, 135 (1993).  The Board 
must review all evidence submitted since the claim was 
finally disallowed on any basis.  See Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

The veteran's claim for service connection may, however, be 
reopened provided the veteran submits new and material 
evidence.  The issue of whether evidence is "new and 
material" is analyzed under 38 C.F.R. § 3.156(a) (2000).  
Reviewing a final decision based on new and material evidence 
is potentially a several step process.  See Elkins v. West, 
12 Vet. App. 209, 214-19 (1999); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

First, the Board must determine whether the evidence 
submitted since the prior decision is new and material, which 
will be discussed below.  If "the Board finds that no such 
evidence has been offered, that is where the analysis must 
end."  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  If new 
and material evidence has been presented, the claim is 
reopened and it must be determined whether VA's duty to 
assist under 38 U.S.C.A. § 5107(a) has been fulfilled.  If 
so, the Board may evaluate the merits of the claim.  See 
Winters v. West, 12 Vet. App. 203, 206-7 (1999); Winters v. 
Gober, rev'd on other grounds, No. 99-7108 (Fed. Cir. July 
2000).

New and material evidence means evidence previously not 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered to decide fairly 
the merits of the claim.  38 C.F.R. § 3.156 (2000); see also 
Hodge, supra.  Further, when determining whether the claim 
should be reopened, the credibility of the newly submitted 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The relevant evidence that was associated with the claims 
file prior to the RO's December 1978 denial included November 
1945 Morning Reports, a March 1978 report of Max P. Boykoff, 
M.D., and a November 1978 statement from the veteran.  At the 
time of the RO's decision, the veteran's service medical 
records were unavailable.  It was believed that they were 
destroyed by fire.

The Morning Reports show that the veteran was hospitalized 
for approximately five days immediately preceding his 
discharge from active service in November 1945.  The March 
1978 report from Dr. Boykoff diagnosed the veteran with 
arteriosclerotic heart disease with atrial fibrillation and 
hypertension.  In his November 1978 statement, the veteran 
claimed that he was hospitalized due to hypertension before 
his discharge from active service.  However, he left before 
medical observation was complete because of family 
obligations.  Thereafter, he went to Dr. Boykoff and was 
treated for hypertension for 30 years.

The additional pertinent evidence that has been associated 
with the claims file since the RO's December 1978 denial 
consists of a January 1949 private electrocardiographic 
report, a January 1953 Application for Compensation or 
Pension, a February 1953 statement by Dr. Boykoff, a July 
1998 letter from Charles A. Thorsen, M.D., a July 1998 VA 
examination, and a May 1999 VA Form 9.

The January 1949 electrocardiographic report identified the 
presence of sinus tachycardia, myocardial anoxia, and early 
left heart strain.  The veteran submitted a copy of an 
Application for Compensation or Pension that he apparently 
filed in January 1953.  In that application, he claimed 
service connection for hypertension, with initial onset in 
October 1945 and treatment by Dr. Boykoff in December 1945.  
The February 1953 letter from Dr. Boykoff stated that the 
veteran had been under his care for moderate hypertension 
since October 1948.

The July 1998 letter from Charles A. Thorsen, M.D., stated 
that the veteran had been his patient since 1985.  He treated 
the veteran for hypertension and atrial fibrillation and 
believed that the veteran had hypertension since the time of 
his discharge from the Army.  The July 1998 VA examination 
diagnosed the veteran with hypertension and atrial 
fibrillation.  In the veteran's May 1999 VA Form 9, he 
claimed that he entered the Army in good health and that he 
was observed for hypertension in November 1945.  After 
discharge from service, he went to Dr. Boykoff and was 
treated continuously for hypertension for 30 years.  When he 
saw Dr. Thorsen, he reported that he had hypertension since 
his time in service.

Based upon the foregoing evidence, the Board finds that the 
veteran has submitted new and material evidence to reopen his 
claim of entitlement to service connection for hypertension.  
The evidence bears directly and substantially upon the 
specific matter under consideration, that is, whether the 
veteran's hypertension is related to his period of active 
service.  Prior to December 1978, the first diagnosis of 
hypertension in the claims file was dated March 1978.  The 
newly submitted evidence shows that the veteran was diagnosed 
with hypertension 30 years earlier, and only three years 
after discharge from active service.  The letter from Dr. 
Boykoff substantiates the veteran's claim that he received 
treatment for hypertension shortly after his discharge from 
active service.  Accordingly, the Board finds that the 
veteran has submitted new and material evidence and his claim 
must be reopened.

The Board must now consider whether the veteran's claim, as 
reopened, is meritorious.  A veteran is entitled to service 
connection for a disability resulting from disease or injury 
incurred in or aggravated in the line of duty while in the 
active military, naval, or air service.  See 38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (2000).  If a chronic 
disease is shown in service, subsequent manifestations of the 
same chronic disease at any later date, however remote, may 
be service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2000).  However, 
continuity of symptoms is required where the condition in 
service is not, in fact, chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b) (2000).  In addition, service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2000).

As a preliminary matter, the Board observes that during the 
course of this appeal, the laws pertaining to well grounded 
claims were eliminated and new provisions enacted which 
require VA to provide the veteran assistance in developing 
his claim.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No 106-475, 114 Stat.2096 (2000).  In this case, the Board 
finds it unnecessary to determine whether the RO complied 
with its duty to assist as promulgated in the new law because 
the evidence of record supports a grant of service 
connection.

The Board observes that the Morning Reports show that the 
veteran was hospitalized for several days immediately 
preceding his discharge from active duty.  The veteran has 
consistently claimed that he was hospitalized for observation 
for elevated blood pressure during this time period.  
Unfortunately, the veteran's service medical records are 
unavailable; however, the Board finds the veteran's testimony 
to be credible.

The Board affords much weight to the recently submitted 
evidence that establishes that the veteran was treated for 
hypertension as of 1948 and to Dr. Thorsen's statement that 
the veteran had hypertension since active service.  The Board 
recognizes that the veteran provided his medical history to 
Dr. Thorsen; however, as aforementioned, the Board finds the 
veteran to be credible.  Notably, the record contains no 
evidence in contradiction to the veteran's claim that he 
developed hypertension before his discharge from service.  
Therefore, granting the veteran all benefit of the doubt, the 
benefit sought on appeal must be granted.


ORDER

Service connection for hypertension is granted.




		
	WARREN W. RICE, JR.
	Veterans Law Judge
Board of Veterans' Appeals



 
- 7 -


- 1 -


